DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 3, 9-10, 13, and 19-20 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1 and 11 are currently amended. Claims 2, 5, 12, and 15-16 are as previously presented. Claims 4, 6-8, 14, and 17-18 are original. Claims 1-2, 4-8, 11-12, and 14-18 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claims 1 and 11 have been amended to remove all mention of John Lewis Z-score and JLH score such that the 35 USC 112(a) rejections for these claims are withdrawn.
Rejection Under 35 USC 112(b)
	Claims 1 and 11 have been amended to remove the indefinite elements such that the 35 USC 112(b) rejections for these claims are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended to recite the receipt of three separate labeled datasets, the determination of three separate feature sets predictive of each dataset type, the association of each feature set with a plurality of classifiers to generate a consolidated feature dictionary, and use of the consolidated dictionary to classify new medical records. The claims now provide integration of any abstract idea into a practical application because specific types of labeled datasets are used to identify 
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. receiving three separate labeled datasets each associated with either positive, diagnoses, false positive diagnoses, or negative diagnoses and finding three corresponding sets of features from each labeled dataset, as well as associating the three feature sets with a plurality of classifiers to generate a consolidated feature dictionary), and thus the corresponding 35 USC 103 rejections for claims 1-2, 4-8, 11-12, and 14-18 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
	On page 9 of the Remarks filed 1/21/2021 Applicant argues that any recited abstract idea is integrated into a practical application because the claims recite generating a consolidated dictionary composed of three independent sets of features for determining classification by a computer system such that the claimed invention improves how a computer is able to classify medical documents. Examiner agrees, as noted in the Response to Amendments above. 
Rejection Under 35 USC 103
	On page 12 of the Remarks filed 1/21/2021 Applicant argues that the cited prior art does not adequately teach the particular labeled datasets of the amended independent claims (e.g. positive, false positive, and negative medical diagnoses) because such labels are not arbitrary names and are used for classification and feature selection steps. Specifically, Applicant points to the Kraaij reference as merely disclosing measures of classification accuracy after the fact rather than datasets used for classification 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of several prior-filed applications, Application Nos. 13/747336, 61/590330, 13223228, and 61/379228, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the above applications do not provide adequate support for the following limitations of the independent claims: receiving three datasets representing positive, false positive, and negative medical diagnoses, respectively; finding N, M, and P features predictive of positive, false positive, and negative medical diagnoses, respectively; nor associating the N, M, and P features with a plurality of classifiers to generate a consolidated feature dictionary. However, support for these limitations does appear to be present in provisional patent application 62/369003. 
The claims are therefore not entitled to the priority dates of the previously filed applications that do not provide sufficient written description under 35 USC 112(a). The effective filing date of the instant claims is considered to be the filing date of the ‘003 provisional patent: 7/29/2016. 

Claim Objections
Claim 8 and 18 are objected to because of the following informalities: they each recite “the least one known classifier” which should be corrected to “the at least one known classifier” for grammatical clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 14 recite “the labeled dataset” but each parent claim introduces three distinct labeled datasets, e.g. first, second, and third labeled datasets. It is therefore unclear which labeled dataset is being referenced by “the labeled dataset” in claims 4 and 14, rendering each claim indefinite. However, claims 5-8 depending from claim 4 and claims 15-18 depending from claim 14 make reference to “N features,” which per claims 1 and 11 are found from the first labeled dataset. Accordingly, claims 5-8 and 15-18 are considered to specify that “the labeled dataset” of claims 4 and 14 is the first labeled dataset of claims 1 and 11, such that these depending claims do not inherit the indefinite language. For purposes of examination, Examiner interprets “the labeled dataset” of claims 4 and 14 as “the first labeled dataset” introduced in claims 1 and 11. If this is Applicant’s intended interpretation, it should be explicitly reflected in the language of claims 4 and 14 to overcome the identified indefiniteness. 
	Claims 6 and 16 each recite “the N features predictive of the at least one class” in line 3. There is insufficient antecedent basis for this limitation in the claims, because there is no previously introduced “at least one class,” rendering each claim indefinite. Instead, parent claims 1 and 11 specify that the N 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 20060184475 A1) in view of Bi et al. (US 20080288292 A1) and Simard et al. (US 20150019463 A1). 
Claims 1 and 11
Krishnan teaches a computerized method for generating classifiers, the method comprising: 
receiving labeled training data associated with medical diagnoses (Krishnan [0017], noting “a training set… a label or ground truth is recorded”; see further [0033]-[0034]);
finding features predictive of a medical condition (Krishnan [0017], noting “Each of the L records may contain all N features”; see further [0051], noting “features available in all or most of the patient records in a training set”; see further [0056], noting “The processor selects features from training set patient records. The training set patient records do not include the current patient record. Automated feature selection may be based on machine-learnt processes for feature selection and/or programmed identification”); 
associating the  (Krishnan [0020], [0024], [0054], noting many classifiers are constructed based on varied combinations of a set of N possible features of a patient record; the classifiers are stored in a bank (i.e. unified dictionary, in accordance with Applicant’s use of this term in at least paras. [0028], [0052], [0077], [0082], etc. of the specification) along with their respective subset of identified features); 
receiving a medical record from an electronic records system in a digital format (Krishnan [0050], noting “data for a new patient record is obtained”; see further [0029], noting “The memory 14 stores a patient record…. The patient record resides in or is extracted from different sources or a single source” indicating that the record is electronic and could be obtained from a source, e.g. an electronic records system; see further [0040], noting “Information is automatically extracted from patient data records, such as both structured and un-structured records”); 
identifying features in the digital medical record in a backend processor (Krishnan [0051], noting “Features are extracted from the patient record”; see further [0041], noting “Instructions cause the ; and 
matching the features to the feature dictionary to determine at least one classifier for the digital medical record from the plurality of classifiers, wherein each classifier is associated with a medical classification (Krishnan [0051], noting “A knowledge base of possible features, such as features available in all or most of the patient records in a training set or features indicated as making a diagnosis more or less probably based on studies or medical knowledge, is compared against the current patient record”; see further  [0062], noting “the assigned classifier classifies the patient record as a function of all or some of the available features of the current patient record. A processor automatically classifies between a normal state and one or more disease states…. The classification may be between a group of two or more states and another group of two or more states”)-2 -FILED VIA EFSUSSN 15/662,226Amendment dated January 21, 2021.
In summary, Krishnan teaches a computerized method that uses labeled medical records to train a set of classifiers with particular features to classify new patient records based on their extracted features. Krishnan also discloses that the training data used to train the classifiers may be updated (see [0048]), and that an iterative training process may be provided using any manner of classifier tuning to optimize classifier performance (see [0044], [0058]). Thus, the reference contemplates that the training process can be iterative, but fails to explicitly disclose that a particular iteration of the training process includes receiving three datasets associated with positive medical diagnoses, false positive medical diagnoses, and negative medical diagnoses, respectively; finding N, M, and P features predictive of positive, false positive, and negative medical diagnoses, respectively; nor associating these particular N, M, and P features into a consolidated feature dictionary for future classifications.
Krishnan also shows that the classifiers assign patient records to a classification that can represent a normal state or one or more disease states (see [0062]), but fails to explicitly disclose that such classifications are specifically medical codings. 
Bi teaches medical classifiers that classify medical records into classifications that are specifically associated with medical codings (Bi [0058], noting each trained classifier is targeted to a specific ICD-9 code). Additionally, each of the plurality of classifiers and its associated ICD code label are associated 
Thus, Krishnan in view of Bi teaches a method of iteratively training a classifier on identified features predictive of positive and negative medical diagnoses associated with particular medical codings. However, the combination still fails to explicitly disclose a third training dataset associated with false positive medical diagnoses, and finding M feature predictive of false positive medical diagnoses. However, Simard teaches that it is important for a classifier to be able to discriminate between true positive and false positive classifications, and that selection of appropriate features can provide this distinction (Simard [0134]). All selected features can then be included in a concept dictionary for purposes of classification to address any errors made by the machine-learning algorithm (Simard [0197]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the present combination to include a third labeled dataset associated with false positive medical diagnoses so that feature vectors predictive of false positive classifier outcomes may be identified and included in the feature dictionary in order to cure the classifier of “color blindness”-type errors, thereby improving the accuracy and performance of the classifier (as suggested by Simard [0134] & [0197]). 
Regarding claim 11, Krishnan in view of Bi and Simard teaches an automated classifier system comprising a feature selector embodied on an analytics layer of a server system (Krishnan [0022]-[0023] & [0038], noting the system that implements the invention’s functions includes a processor, i.e. includes a feature selector embodied on an analytics layer of a server system) configured to perform substantially similar steps as recited in the method of claim 1, as explained above. 
Claims 4 and 14
Krishnan in view of Bi and Simard teaches the method and system of claims 1 and 11, respectively, and the combination further teaches wherein the labeled dataset includes an evaluation dataset (Krishnan [0012], noting “The instructions are for obtaining a patient record for medical decision support analysis”; see further [0046], noting “The training data is used to determine the performance, such as using a leave one out approach”; see further [0058], noting “The classifier may be applied to the training data for tuning”; see also Bi [0057], noting documents are divided into training, validation, and test sets) and a training dataset (Krishnan [0012], noting “training a classifier from a sub-set of training data”; see further [0033]-[0034], noting “the memory 12 stored training data. The training data is a collection of two or more previously acquired patient records and corresponding labels or ground truths”; see also Bi [0057], noting documents are divided into training, validation, and test sets).  
Claims 5 and 15
Krishnan in view of Bi and Simard teaches the method and system of claims 4 and 14, respectively, and the combination further teaches wherein finding N features uses the training dataset (see at least Krishnan [0017], [0033]-[0035], [0051]; see also Bi [0058]).  
Claims 6 and 16
Krishnan in view of Bi and Simard teaches the method of claim 4, and the combination further teaches identifying test features in the evaluation dataset (see at least Krishnan [0012], noting “at least one feature is missing from a patient record”; see further [0063], noting “A leave-one-out or another approach provides an indication of the performance of the classifier”; see also Bi [0058], noting the classifiers are tested on the test set), and matching the test features to the N features predictive of the at least one class to determine at least one test classifier (see at least Krishnan [0012], noting “training a classifier from a sub-set of training data, the sub-set free of information from the training data corresponding to the missing feature, and analyzing the patient record with the classifier”; see further 
Claim 16 recites substantially similar subject matter to claim 6 and is also rejected as above. 
Claims 7 and 17
Krishnan in view of Bi and Simard teaches the method of claim 6, and the combination further teaches comparing the at least one test classifier to at least one known classifier for the evaluation dataset (see at least Krishnan [0024], noting “A bank of classifiers associated with distinct feature sets are pre computed and stored. The processor 12 determines the classifier with the feature set most closely matching the available features of the current patient record”; see further [0044], noting “The obtained classifier may be optimized. Using manual input or user feedback, the classifier is tuned. Alternatively, automatic optimization is performed”; see further [0063], noting “A leave-one-out or another approach provides an indication of the performance of the classifier”).  
Claim 17 recites substantially similar subject matter to claim 7 and is also rejected as above. 
Claims 8 and 18
Krishnan in view of Bi and Simard teaches the method of claim 7. However, the combination does not explicitly disclose updating the N features if the at least one test classifier does not match the least one known classifier. However, Krishnan recites updating feature information (see at least [0048], noting “a structured update or by accumulating some or all of the new patient records as part of the training date once an actual diagnosis or label is known,” see further [0057], noting “the training set is updated or cleaned-up by filling in the missing date using actual data or substitute value”). One of ordinary skill in the art at the time of filing would find it obvious to update the N features based on a variety of reasons including using actual data or substitute data that better match the patient record. 
Examiner further notes that claim 8 is optional, as the updating occurs only if a condition is met. According to the MPEP, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation” (2103(I)(C)). Accordingly, claim 8 does not further limit claim 1. 
Claim 18 recites substantially similar subject matter to claim 8 and is also rejected as above. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Bi and Simard as applied to claims 1 and 11 above, in further view of “Feature Selection” from Wikipedia (hereinafter “Feature Selection”).
Claims 2 and 12
Krishnan in view of Bi and Simard teaches the method and system of claims 1 and 11, respectively, showing automated feature selection methods (Krishnan [0056], Bi [0063], Simard [0038]). However, the present combination fails to explicitly disclose that the feature selection methods include mutual information feature selection methods. However, Feature Selection notes that common measures of feature selection include mutual information and pointwise mutual information (Feature Selection, Pg 1, Introduction, third paragraph). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-specific feature selection methods of the combination to include the specific mutual information feature selection methods because Feature Selection shows that such measures are common in the art, and additionally note that such measure methods are chosen to be fast to compute while still capturing the usefulness of the feature set (as suggested by Feature Selection, Pg 1, Introduction, third paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                 

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687